Citation Nr: 1639627	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating prior to November 12, 2012 for postoperative carpal tunnel release, right hand, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In August 2010 the Veteran testified at a hearing before the undersigned Veterans' Law Judge, and a transcript of that hearing is of record.    

In October 2011, August 2014 and September 2015, the Board remanded this case for further development.  The case has now been returned for additional appellate review.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's right hand carpal tunnel syndrome, status post release surgery has more closely approximated mild incomplete paralysis of the median nerve than moderate incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, but no higher, for postoperative carpal tunnel release, right hand have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in April 2008 and October 2012.  He has not asserted, and the evidence does not show, the above-noted disability has increased in severity since the most recent examination.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge. 

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the above-noted service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran's postoperative carpal tunnel release, right hand is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

A 70 percent evaluation is warranted for complete paralysis of the median nerve of the major upper extremity, a 50 percent evaluation is appropriate for severe incomplete paralysis of the median nerve of the major upper extremity, and a 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity.  A 10 percent rating is assigned for mild incomplete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Codes 8615 and 8715 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).

Service connection was established for the Veteran's postoperative carpal tunnel release, right hand in a January 1982 rating decision, and a noncompensable rating was assigned at that time.  In August 2007, he claimed the disability warranted an increased rating.  A May 2008 rating decision confirmed and continued the previously assigned noncompensable evaluation.  Thereafter, the Veteran initiated an appeal of the assigned disability rating.

For the reasons explained below, the Board has determined a rating of 10 percent, but no higher, is warranted for the Veteran's postoperative carpal tunnel release, right hand throughout the entire claim period.  The Board initially observes that the RO has determined the Veteran is right hand dominant.  

The Board has carefully reviewed the Veteran's outpatient treatment records from the Panama City and Biloxi VAMCs, as well as his private treatment records from Dr. L.F.; however, these records do not show treatment for or complaints of right hand neurological impairments at any time during the pendency of this claim. 

The Veteran underwent an initial VA examination in April 2008.  At that time, he reported 5/10 pain in the ventral aspect of the right wrist daily.  He also reported some grip weakness.  The Veteran denied experiencing flare-ups, and indicated he did not use a brace.  He reported using Arthrotex and Mobic daily, and stated his pain typically lasted 10-15 minutes then abated by itself.  Testing revealed deep tendon reflexes were slight diminished, at +1 throughout his biceps, triceps and brachioradialis.  Grip strength was normal, and overall muscle strength was assessed as 5/5, which is normal.  No muscle atrophy was noted on examination, and the examiner found normal and equal sensation to pinprick and light touch.  The Veteran was diagnosed with carpal tunnel syndrome, status post release surgery.  

In August 2010, the Veteran was afforded a Board hearing before the undersigned Veterans' Law Judge.  In the course of the hearing, the Veteran's spouse reported he had dropped things, and also noted his hands going numb with activities such as raking.  The Veteran again reported problems with grip, as well as pain on use of the wrist.  
 
During his most recent October 2012 VA examination, the Veteran reported continued weakness in the right hand, with some tingling and numbness.  Physical examination revealed normal motor strength, 5/5, in the right upper extremity both proximally and distally.  The Veteran had normal muscle bulk and tone, as the examiner found no evidence of muscle atrophy.  Deep tendon reflexes were also normal, 2+, throughout.  Sensation was normal to light touch at the shoulder, forearm and hand/finger levels.  

In a November 2012 needle electromyography (EMG) report, the Veteran was noted to have mildly prolonged peak latencies and reduced amplitudes in the median nerve, indicative of a mild incomplete paralysis.  


After careful review of the evidence, the Board finds that a 10 percent rating is warranted for the postoperative carpal tunnel release, right hand throughout the entire claim period.  The Veteran's initial April 2008 VA examination did indicate objective evidence of decreased deep tendon reflexes.  In addition, the Veteran reported that he experienced grip weakness and pain in his hand at that time.  The Veteran was certainly competent to report that he noticed these symptoms, and those manifestations were similar to those reported in the October 2012 VA examination, which were the basis for the assignment of a 10 percent rating.  Therefore, a 10 percent evaluation is warranted throughout the entire period of the claim.  

However, the record shows that the nerve involvement is wholly sensory and the symptoms and impairment do not more nearly approximate the moderate impairment required for a higher rating.  As such, the Board finds that the criteria for an evaluation greater than 10 percent for the Veteran's postoperative carpal tunnel release, right hand have not been established at any time throughout the pendency of his claim.  The Veteran's upper extremity neurological deficits have manifested as tingling, weakness, pain, and numbness in the right hand, as well as slightly decreased deep tendon reflexes.  A November 2012 EMG noted mildly decreased nerve conduction velocities.  Full sensation remains, and testing demonstrated no loss of strength.  In sum, the evidence demonstrates that the impairment in the Veteran's right hand does not more nearly approximate moderate than mild incomplete paralysis of the median nerve.  Therefore, the disability does not warrant a higher schedular rating.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show the disability on appeal has substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 




ORDER

The Board having determined that a 10 percent rating, but no higher, is warranted for postoperative carpal tunnel release, right hand throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


